 



Exhibit 10.3
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     SECOND AMENDMENT TO EMPLOYMENT AGREEMENT, made as of February 14, 2006,
between WINSTON HOTELS, INC., a North Carolina corporation (the “Corporation”),
and KENNETH R. CROCKETT (the “Employee”):
     WHEREAS, the Employee and the Company entered into an Employment Agreement
dated as of January 2, 2003 (the “Employment Agreement”); and
     WHEREAS, the parties desire to amend the Employment Agreement as provided
herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:
     1. The first paragraph of Section 2 of the Employment Agreement is hereby
deleted in its entirety and the following is hereby substituted in lieu thereof:

    “Employee shall serve as the Executive Vice President and Chief Development
Officer of the Corporation and shall have such responsibilities and authority
consistent with such positions as may be reasonably assigned to him by the Board
of Directors of the Corporation. Employee shall devote his full time and
attention and best efforts to perform successfully his duties and advance the
Corporation’s interests. Employee shall abide by the Corporation’s policies,
procedures, and practices as they may exist from time to time.”

     2. Except to the extent hereby amended, the Employment Agreement is hereby
confirmed and ratified and shall continue in full force and effect.
     3. The effective date of this Amendment is January 1, 2006.
[Signature page follows.]
-6-

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement as of the date first written above.

              WINSTON HOTELS, INC.:   EMPLOYEE:
 
           
By:
  /s/ Robert W. Winston   By:   /s/ Kenneth R. Crockett
 
           
 
           
Name:
  Robert W. Winston   Name:   Kenneth R. Crockett
Title:
  Chief Executive Officer   Title:   Executive Vice President and
Dated:
  February 14, 2006       Chief Operating Officer
 
      Dated:   February 14, 2006

-7-

 